Citation Nr: 1827546	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  10-46 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran had honorable, active military service from March 1972 to March 1975.  His service from March 1975 to March 1976 was terminated under conditions other than honorable which constitutes a bar to an award of benefits based on a disorder incurred or aggravated during that second term.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In April 2014, the Veteran cancelled his request for a hearing before the Board.  The hearing request is withdrawn.  38 C.F.R. § 20.702 (e) (2017). 

In April 2013, the case was remanded for further evidentiary development, and in August 2013 the Board denied the claim.  Thereafter, the Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In February 2014 the Court granted a joint motion for remand on the basis that the Board issued a decision on the merits when there was a pending Freedom of Information Act (FOIA) request.  

This matter was remanded to the RO for additional development in September 2014 and March 2017.  The Board finds that the agency of original jurisdiction (AOJ) substantially complied with the mandates of the Board remands including obtaining medical opinions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The case is now, again, before the Board for adjudication.


FINDING OF FACT
 
The Veteran's current headache disorder did not originate in service, was not manifest within one year of discharge from service, and is not otherwise etiologically related to active service including the facial injury in active service.   
 
 


CONCLUSION OF LAW
 
The criteria for service connection for headaches have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
1.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  VA provided the Veteran with 38 U.S.C. § 5103 (a)-compliant notice in October 2007.  Therefore, additional notice is not required. 

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).
 
2.  Service Connection Legal Criteria

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C. § 7104 (a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.102, 4.3.  

3.  Analysis

The Veteran asserts that service connection for chronic headaches is warranted because the headaches first began after he sustained a facial injury in active service in December 1972.
 
The Veteran's service treatment records indicate that he reported having a cold and headaches in June 1972.  He was treated with Tylenol.  In December 1972, the Veteran was treated for an injury to the mouth requiring sutures for mouth and lip lacerations.  A December 1972 dental evaluation noted that the Veteran had suffered "a traumatic accident to anterior part of face," and that treatment was extraction of tooth #8 and suturing of the upper and lower lip.  The Veteran was treated for respiratory infections in May 1972 and in July 1973.  

At a March 1976 separation examination, the Veteran reported a history of a head injury, as well as frequent headaches.  Physical examination revealed that the Veteran's head and neurological functions were clinically normal.  The Veteran separated from active service in March 1976.  

The Board finds the weight of the competent and credible evidence shows that the headaches disorder did not manifest in active service, first manifested many years after active service and is not related to active service.  The weight of the competent and credible evidence establishes that the headaches disorder is not related to active service.  

The Veteran's private treatment records include a November 2005 evaluation by his regular treating physician, Dr. D.P., for syncopal episodes manifested by feeling not "like himself," dizziness, faintness, and vision problems.  The Veteran reported that these symptoms began two years prior following a syncopal episode.  Dr. D.P. included migraine headaches in the past medical history, noting that the Veteran "(did) have migraine headaches, which present with wavy lines at the peripheral fields of his vision."  Dr. D.P. also noted that the Veteran's "unusual feeling, dysphoria, disconnection with reality, dizziness (was) not associated with these headaches."  Significantly, at no time during this examination did the Veteran report a history of headaches since service separation.

In June 2008, the Veteran was afforded a VA examination.  The examiner reported reviewing the service treatment records from March 1973 to April 1975 and noted that the Veteran had been treated for upper respiratory illness in July 1973.  The VA examiner diagnosed migraine headaches and opined that the headaches were less likely than not related to active service because the transient respiratory illnesses the Veteran had in service were "common" and "independent viral illnesses that can cause headaches."  In an addendum opinion, the VA examiner further noted that the only treatment of headaches in the Veteran's service treatment records were in conjunction with transient respiratory illness, also known as "a cold," and there was no indication of any ongoing or chronic headache condition in service.
 
The Veteran submitted a November 2008 letter from Dr. D.P. which states that the Veteran suffered from headaches, tinnitus, dizziness, and a "swishing" noise, for which he was unable to find any other cause after an "aggressive work-up," other than the injury incurred in service, during which the Veteran "fell face first and hit his head and actually knocked out a tooth."  Dr. D.P. then stated that it was "more likely than not that some or all of these symptoms were caused by that incident" because of his inability to find an alternate cause.
 
The record shows that the Veteran initially had complaints or an assessment of headaches in 2005, over 25 years after separation from active service.  The passage of time between the Veteran's discharge and an initial manifestation or diagnosis for the claimed disorder, while not dispositive, is one factor that weighs against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In June 2016 another VA examination and medical opinion were obtained, and an addendum VA medical opinion was obtained in February 2018.  A June 2016 VA examination report indicates that the VA examiner reviewed the claims file and medical evidence pertinent to the claimed headaches disorder.  The VA examiner opined that the claimed headaches disorder was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner set forth the rationale for the opinion, and indicated that there was a lack of evidence to support this claim from 1975 to 2006.  The VA examiner opined that the in-service injury to the mouth was less likely than not the cause of the current headache condition.  The VA examiner pointed out that the Veteran clearly stated in all neurology consults by VA that the current migraine/headache feelings and disturbances started about 2 years prior to being seen in 2008 to 2011 time frame.  The VA examiner indicated that there is no evidence of complaints of headaches during or after his dental injury in the service, and the Veteran's only complaints of headaches while on active duty were expected symptoms for a typical upper respiratory infection.  

The VA examiner further noted that the letter from Dr. P., ECIM, was reviewed.  The VA examiner indicated that he disagreed with this opinion due to lack of evidence to support the claim.  The VA examiner indicated that the Veteran was discharged from service in 1975 with no evidence of chronic headache disorder, and the next time a complaint of headache was made was approximately 30 years later in 2006.  The VA examiner noted that the first time there was any mention of possible headaches was associated with a work up for narcolepsy in 2005.  The VA examiner noted that an extensive review of all medical records was performed and there is no evidence of any headaches in the 30 years after separation from active duty service.  The VA examiner opined that Dr. P.'s opinion was strictly based on the Veteran's subjective statement and no actual medical evidence.  The VA examiner stated that there is no clear etiology of current headache condition.  The VA examiner stated that it was possible that headaches could be related to the Veteran's narcolepsy, back pain, depression, sinus condition, or tinnitus; however, 90 percent of patients that suffer from headaches have no clear etiology for headaches, and most headache disorders just occur with no clear etiology.

The February 2018 VA medical opinion report indicates that the VA examiner was asked to render a medical opinion as to whether the headaches disorder was at least as likely as not (50 percent or greater probability) incurred in or caused by the 1972 mouth injury requiring sutures during active service.  The VA examiner reviewed the claims file and pertinent medical evidence relating to the headaches disorder.  The VA examiner opined that it was less likely as not (a less than 50 percent probability) that the Veteran's headaches incurred in or was caused by the 1972 mouth injury requiring sutures during service.  

The VA examiner stated that the medical records from that time of service were reviewed, and the Veteran's statements concerning the injury and treatment during service, as he remembered it, were considered.  The VA examiner stated that there was no evidence that the Veteran was seen for or complained of or was treated for a headache condition during service.  The VA examiner indicated that there was a review of numerous annotations of visits to the ER, clinic or other provider with no mention of stand-alone headaches of any severity, and the only mention of headaches or head injury was on the separation exam on March 22, 1976.  The VA examiner further noted that there was evidence of the injury in the medical and dental records, a report of a mouth injury and loosening of a tooth, that was later extracted by Dental due to trauma, and mention of the injury to the mouth that required suturing.  The VA examiner indicated that however, there was no mention of a nasal or head injury or contusion requiring evaluation or treatment.  With respect to Dr. P.'s opinion that the headaches were caused by the mouth injury, the VA examiner noted that Dr. P. did not have access to the medical records to make a fully informed opinion, and additionally, a head injury is not necessary for a diagnosis of headaches or migraines.  The VA examiner cited to medical research as follows: "Migraine is a common disorder that affects up to 12 percent of the general population.  It is more frequent in women than in men, with attacks occurring in up to 17 percent of women and 6 percent of men each year.  Migraine is most common in those aged 30 to 39, an age span in which prevalence in men and women reaches 7 and 24 percent, respectively.  Migraine also tends to run in families.  Late-life migraine accompaniments are symptoms related to the onset after the age of 50 years of migraine aura without headache.  The most common symptoms are visual auras, followed by sensory auras (paresthesia), speech disturbances, and motor auras (weakness or paralysis).  The most common presentation is gradual evolution of aura symptoms with spread of transient neurologic deficits over several minutes and serial progression from one symptom to another."  Pathophysiology, clinical manifestations, and diagnosis of migraine in adults;  F. Michael Cutrer, M.D., Zahid H. Bajwa, M.D.; UpToDate; November 13, 2017.

The VA examiner concluded that in light of the examination findings and all relevant treatment records from March 1972 to March 1975, it was less likely (a less than 50 percent probability) that the Veteran's headaches were related to military service during that term.  The VA examiner stated that there was no evidence that the Veteran was seen for or complained of or was treated for a headache condition during service; there was a review of numerous annotations of visits to the ER, clinic or other provider with no mention of stand-alone headaches of any severity; and a review of the medical records revealed no condition that would result in the Veteran's current migraine condition.
 
The Board finds the weight of the competent and credible evidence shows that the headaches disorder did not manifest in service, first manifested many years after active service and is not related to active service.  

The Board finds the VA medical opinions to have great evidentiary weight as the opinions reflect a comprehensive and reasoned review of the entire evidentiary record.  The VA examiners reviewed the claims folder and the Veteran's medical history, considered the Veteran's report of symptoms and onset of the claimed disorder, and examined the Veteran before rendering the medical opinions.  The VA examiners cited to the facts that support the opinion.  Factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinions are based on sufficient facts and data.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiners have the skill and expertise to analyze the medical evidence and render an opinion as to the etiology of arthritis or other orthopedic disorders and whether such disabilities are caused or aggravated by a heel disability.  See Black v. Brown, 10 Vet. App. 279, 284 (1997).

The Board has considered the medical opinions by Dr. P. that the Veteran submitted in support of the claim for service connection.  As noted above, the Veteran submitted statements dated in November 2008, April 2014, and June 2014.  

In the November 2008 and April 2014 statements, Dr. P. stated that the Veteran "suffered from tinnitus, dizziness, and headaches and this unusual swishing noise.  He explained to me that when he was in the military he actually fell face first and hit his head and actually knocked out a tooth.  We have been unable to find any other cause for this constellation of symptoms with an aggressive workup and I think at this point I can confidently say that it is more likely than not that some or all of these symptoms were caused by that incident."

In the June 2014 statement, Dr. P. stated that he had the opportunity to review the Veteran's service record.  Dr. P. stated that "Probably the most pertinent part of that is the medical form that was filled out on August 10, 1971 at which point he was not having headaches did not have a head injury as listed. Then on December 5, 1972 he was seen in a dentistry clinic for a traumatic injury to the anterior part of his face.  This is well documented.  Then just a few years later on his medical history form of March 1976 complaining of headaches, head injury.  I suspect all of those symptoms and the symptoms described in my letter directly relate to this service-related injury.  Now that I have reviewed the records, I can definitely say that it is probable that all these aforementioned described symptoms could be attributed to a service related injury."

The Board finds that the medical opinions by Dr. P. to have limited probative value and these opinions are outweighed by the VA medical opinions.  The Board does not question Dr. P's competence and expertise as a medical doctor.  However, the opinions have limited probative value because the opinions are speculative.  In the November 2008 and April 2014 opinions, Dr. P. concludes that the headaches are related to the in-service injury because other causes were not found.  These medical opinions also have limited probative value because Dr. P. had not yet reviewed the service treatment records which are pertinent to the claim.  There is no indication that Dr. D.P., in the first two opinions, reviewed the Veteran's service treatment records or other medical history, and it appears that his opinion is based solely on the claimant's reported history of a single event in service.  Furthermore, it is unclear whether the headaches referenced in Dr. D.P.'s November 2008 letter are due to the chronic headache disorder currently being claimed and referenced in Dr. D.P.'s November 2005 treatment record.  Indeed, in 2005, Dr. D.P. reported that the Veteran had migraine headaches which were unrelated to his other symptoms, such as dizziness and tinnitus, and which only began after a syncopal episode in approximately 2003.  Yet in November 2008, Dr. D.P. refers to a number of symptoms, including tinnitus, dizziness, and headaches, as all coming from a single source.  The private physician did not provide any diagnosis for the Veteran's condition, nor could he provide any etiology for his symptoms.  The private physician's sole rationale for finding a relationship between the Veteran's headaches and his injury in service was that he had been unable to find a cause for the symptoms following testing, though he did not describe what testing had been performed or what disorders were being considered.  

In all three opinions, Dr. P. did not address the almost 30 year time period between the injury in service and the onset of the headaches disorder.  Also, in the June 2014 statement, Dr. P. states that definitely, the headaches "could" be due to the in-service injury.   Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  For these reasons, the Board finds that Dr. P.'s medical opinions to have limited probative value.  

The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The Court has indicated that the supporting rationale is the primary consideration when assessing probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304   (2008).  As discussed, the Board finds that the well-reasoned and comprehensive VA opinions outweigh the limited probative value of the opinions by Dr. P.  The VA opinions specifically considered the Veteran medical history in active service and after service separation up until the time of the diagnosis of headaches.  The VA examiners also considered medical research and possible etiologies for headaches.  The Board finds VA medical opinions to have great evidentiary weight as the opinions reflect a comprehensive review of the entire evidentiary record and discusses the specific facts in the Veteran's case.  The medical opinions are based on sufficient facts and data.  See Prejean; supra and Nieves-Rodriguez; supra.

There is no competent evidence of record showing a diagnosis of headaches compensable to 10 percent within one year from service separation in March 1976.  As noted, examination of the head and neurologic system was normal upon separation exam in March 1976.  The first evidence of treatment for headaches is in 2006, more than 25 years after service separation.  Thus, presumptive service connection for headaches pursuant to C.F.R. § 3.307 (a) is not warranted. 

The Board also finds that the weight of the competent and credible evidence shows that the Veteran did not experience chronic and continuous symptoms of headaches in active service or since service separation until 2006, when the Veteran sought treatment for headaches.  The service treatment records do not document chronic or recurrent headaches symptoms.  The Veteran reported having frequent and severe headaches upon service separation examination but examination of the head and neurologic system was normal.  

The Veteran provided lay evidence that he had headaches since the injury in active service.  The Board has considered the Veteran's testimony that he has experienced headaches ever since service.  The Veteran is competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

However, the Board finds that the Veteran's lay statements have limited credibility.  The Veteran's statements were first made over 20 years after service separation and were made in connection with his claim for compensation.  The lay statements are too general and are not supported by the other evidence of record.  The Board notes that the Veteran's statements are also inconsistent; he reported to health care providers that the headache symptoms had an onset of 2 years ago and then reported that the onset was 20 years ago.  See the January 2012 VA neurology consult records.  See also the November 2005 treatment record in which Dr. D.P. reported that the Veteran had migraine headaches which were unrelated to his other symptoms, such as dizziness and tinnitus, and which only began after a syncopal episode in approximately 2003.  In weighing credibility, VA may consider bias, inconsistent statements, self-interest, and desire for monetary gain.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  For these reasons, the Board finds the Veteran's lay statements lack sufficient consistency to establish continuity of symptomatology from separation to the diagnosis of headaches decades later.  Thus, presumptive service connection under the provisions of 38 C.F.R. § 3.303 (b) is not warranted.

The Board has also considered the Veteran's assertions that his headaches are due to the injury in service.  The Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge.  See Layno; supra.  However, as a layperson not shown to possess appropriate medical training and expertise, the Veteran is not competent to render an opinion on the etiology of his headaches, as such requires medical expertise to determine the etiology of these disorders.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify to symptoms but not provide medical diagnosis).  Thus, the Veteran's opinion that his headaches are related to an injury during service is not a competent medical opinion and is not afforded significant probative weight.  As such, the medical findings and opinion of the VA examiners warrant greater probative weight than the Veteran's lay contentions.  
 
Thus, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a headaches disorder, and the claim for service connection is denied.  In making its determination, the Board considered the applicability of the benefit of the doubt rule.  38 U.S.C. § 5107(b).  However, as a preponderance of the evidence is against the claim for entitlement to service connection for headaches, this rule does not apply, and the claim must be denied.
 

ORDER
 
Entitlement to service connection for headaches is denied.




____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


